ON SUGGESTION OF ERROR.
We are urged to reconsider the question of whether or not the confession of the accused, which was testified to by the officers, was made freely and voluntarily. The proof on behalf of the State on that issue is that a statement was made by the accused in the presence of officers McLeod and Rogers, which was reduced to writing, but which he refused to sign, stating that "two men had treated him kind of bad during the forenoon" of that day; that thereupon officer Rogers stated that he "would not take a statement under those conditions from anybody," and the accused was then returned to his cell. The written confession, not having been signed, the details of the same were testified to by the officers at the trial.
The accused testified that these two men who had interviewed him during the forenoon were plain clothes men, and that they struck him at least twice when he refused to admit that he had committed the crime charged against him. He further testified that after they had thus treated him, they said: "If you go downstairs and say you did not do it, it will be mighty bad for you."
There was no testimony to the effect that he was mistreated by officers McLeod and Rogers on the occasion when they took his statement down in writing. The trial judge was zealous in his effort to try to ascertain the truth as to whether or not this confession was made freely and voluntarily, and he caused the jailer to be called as a witness, whom the accused said was present at the time he *Page 435 
was mistreated, and the jailer testified in substance that while he had no distinct recollection of the occasion, or whether he was even present at the time the interview was had, he was positive that no one had struck the accused on the occasion complained of or at any other time in his presence, although he admitted that sometimes prisoners were assaulted but "not unmercifully." However, he was not asked as to whether one of the two men who were said to have mistreated the prisoner made the statement to him that "If you go downstairs and say you did not do it, it will be mighty bad for you." Therefore the statement of the accused in that behalf is wholly undisputed in this record.
However, the accused steadfastly testified, both upon the hearing before the trial judge in the absence of the jury and on the trial on the merits before the jury, that he did not in fact admit to officers McLeod and Rogers that he had committed the crime. That is to say, he denied having made to them a confession of the details about which they testified. Therefore, his contention here that the confession testified to by the officers was not made at all, and his contention that such confession was not freely and voluntarily made on account of the previous mistreatment accorded to him prior thereto, cannot both be true. As was said in the case of Upshur v. Commonwealth, 170 Va. 649,197 S.E. 435, 437, "If the defendant made no confession, it is evident that neither fear nor favor moved him. If he did make the confession, it is equally clear that his testimony upon trial was false. The successive positions of the defendant are not only inconsistent with each other, but they are mutually contradictory. To sustain his subsequent contention, he asks us to disregard his evidence, and accept as true the evidence of the officers that a confession was made, but to refuse to accept their evidence that it was voluntarily made."
If the accused had not denied having made any confession at all, we would feel constrained to reverse the *Page 436 
conviction herein because of the fact that his testimony as to the threat made to him during the forenoon by the plain clothes men is wholly undisputed, the jailer not having been asked about this threat, and having testified only that he was not struck by anyone in his presence after his arrest for this crime. But, we think that one accused of crime cannot be heard to say that he did not make a confession at all, and at the same time contend that an alleged confession was made under inducement of fear. We do not mean by this to say that one who claims to have been acting under fear when he makes statements which involve his guilt of crime cannot be heard to dispute that some of the statements embodied in an alleged confession were not actually made as disclosed by a written statement which he may or may not have signed, or as testified to by the officers as having been orally made, but we limit this holding to a case where an accused denies having made any statements in an alleged confession, and at the same time contends that he was acting under fear when he made them.
For the reasons hereinbefore stated, we are of the opinion that the suggestion of error should be, and the same hereby is, overruled.
Suggestion of error overruled.